Back to Form 10-Q Exhibit 10.15 WellCare of Florida, Inc. Medicaid HMO Non-Reform Contract d/b/a Staywell Health Plan of Florida AHCA CONTRACT NO. FA904 AMENDMENT NO. 6 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the “Agency” and WELLCARE OF FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the “Vendor” or “Health Plan”, is hereby amended as follows: 1. Effective August 1, 2011, Attachment I, Scope of Services, Capitated Health Plans, is hereby amended to include Attachment I, Exhibit 1-A, Revised Maximum Enrollment Levels, attached hereto and made a part of the Contract.All references in the Contract to Attachment I, Exhibit I, shall hereinafter also refer to Attachment I, Exhibit 1-A, as appropriate. 2. AttachmentII, Core Contract Provisions, Section XVI., Terms and Conditions, is hereby amended to include Item GG. as follows: GG.Work Authorization Program The immigration Reform and Control Act of 1986 prohibits employers from knowingly hiring illegal workers.The Vendor shall only employ individuals who may legally work in the United States – either U.S. citizens or foreign citizens who are authorized to work in the U.S.The Vendor shall use the U.S. Department of Homeland Security’s E-Verify Employment Eligibility Verification system to verify the employment eligibility of: Ø all persons employed by the Vendor, during the term of this Contract, to perform employment duties within Florida; and, Ø all persons (including subcontractors) assigned by the Vendor to perform work pursuant to this Contract. The Vendor shall include this provision in all subcontracts it enters into for the performance of work under this Contract. Unless otherwise stated, this amendment is effective upon execution by both parties. All provisions not in conflict with this amendment are still in effect and are to be performed at the level specified in the Contract. This amendment and all its attachments are hereby made a part of the Contract. This amendment cannot be executedunless all previous amendments to this Contract have been fully executed. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA904, Amendment No. 6, Page 1 of 2 WellCare of Florida, Inc. Medicaid HMO Non-Reform Contract d/b/a Staywell Health Plan of Florida IN WITNESS WHEREOF, the Parties hereto have caused this five (5) page amendment (including all attachments) to be executed by their officials thereunto duly authorized. WELLCARE OF FLORIDA, INC., D/B/A STAYWELL HEALTH PLAN OF FLORIDA STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNED SIGNED BY: /s/Christina Cooper BY: /s/ Elizabeth Dudek NAME: Christina Cooper Name: Elizabeth Dudek TITLE: President, Florida & Hawaii Division TITLE: Secretary DATE: 6/29/11 DATE: 6/30/11 List of Attachments/Exhibits included as part of this amendment: Specify Type Letter/ Number Description Attachment I Exhibit 1-A Revised Maximum Enrollment Levels (3 Pages) REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA904, Amendment No. 6, Page 2 of 2 WellCare of Florida, Inc. Medicaid HMO Non-Reform Contract d/b/a Staywell Health Plan of Florida ATTACHMENT I EXHIBIT 1-A REVISED MAXIMUM ENROLLMENT LEVELS Maximum enrollment levels and Health Plan provider numbers associated with the counties and populations served.Exhibit 2-NR-B provide the capitation rate tables respective to the areas of operation listed below. A.Non-Reform See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates Area 3 Counties: Hernando, Sumter Effective Date: 09/01/09 County Enrollment Level Provider Number Hernando Sumter See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates Area 5 Counties: Pasco, Pinellas Effective Date: 09/01/09 County Enrollment Level Provider Number Pasco Pinellas See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates Area 6 Counties: Hillsborough, Manatee, Polk Effective Date: 09/01/09 County Enrollment Level Provider Number Hillsborough Manatee Polk AHCA Contract No. FA904, Attachment I, Exhibit 1-A,Page 1 of 3 WellCare of Florida, Inc. Medicaid HMO Non-Reform Contract d/b/a Staywell Health Plan of Florida See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates Area 7 Counties: Orange, Seminole, Osceola, Brevard Effective Date: 09/01/09 County Enrollment Level Provider Number Orange Seminole Osceola Brevard See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates Area 8 Counties: Lee, Sarasota, Charlotte Effective Date: 09/01/09, and 08/01/11 Charlotte County Enrollment Level Provider Number Lee Sarasota Charlotte TBD See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates Area 9 Counties: Palm Beach, St. Lucie, Indian River Effective Date: 09/01/09, and 08/01/11 Indian River County Enrollment Level Provider Number Palm Beach St. Lucie Indian River TBD REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA904, Attachment I, Exhibit 1-A,Page2 of 3 WellCare of Florida, Inc. Medicaid HMO Non-Reform Contract d/b/a Staywell Health Plan of Florida See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates Area 10 Counties:Broward Effective Date: 09/01/09 County Enrollment Level Provider Number Broward See Exhibit 2-NR-B Table 2, General Capitation Rates plus Mental Health Rates Area 11 Counties:Miami-Dade Effective Date: 09/01/09 County Enrollment Level Provider Number Miami-Dade REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA904, Attachment I, Exhibit 1-A,Page3 of 3
